



COURT OF APPEAL FOR ONTARIO

CITATION: Shair v. Shair, 2016 ONCA 982

DATE: 20161228

DOCKET: C61201

Doherty, Brown and Huscroft JJ.A.

BETWEEN

Awni Shair

Applicant (Respondent/

Appellant by way of cross-appeal)

and

Adina Shair

Respondent (Appellant/

Respondent by way of cross-appeal)

Olena Brusentsova, for the appellant

Steven M. Fehrle, for the respondent

Heard and released orally: December 21, 2016

On appeal from the order of Justice Victoria R.
    Chiappetta of the Superior Court of Justice, dated September 21, 2015, with
    reasons reported at 2015 ONSC 5816.

ENDORSEMENT

I.        OVERVIEW

[1]

The appellant wife emigrated from Romania to
    Canada to marry the respondent, who had been married and divorced twice before.
    The respondent insisted the parties enter into a marriage contract.

[2]

Prior to signing the marriage contract, the
    appellant received independent legal advice. As well, the terms of the contract
    were translated into her native Romanian. Her lawyer strongly advised her not
    to sign the marriage contract. The appellant ignored his advice and signed the
    contract dated September 27, 1996 (the Marriage Contract). In the contract,
    the parties agreed to a separate property arrangement and the appellant waived
    her right to spousal support, save during a short, post-separation period.

[3]

In 2014, the respondent applied for a divorce
    order. In her answer, the appellant sought an order setting aside the Marriage
    Contract in its entirety.

[4]

Both the appellants independent legal advice lawyer
    and the translator testified at the trial. The trial judge found the lawyer to
    be credible, and she preferred the evidence of the translator to that of the
    appellant.

[5]

The trial judge upheld the validity of the Marriage
    Contract, save for the provision waiving the appellants right to spousal
    support, which she set aside. The trial judge ordered a further hearing to
    determine the issue of spousal support.

[6]

The appellant appeals that part of the trial
    judges order declaring valid the Marriage Contract; she seeks to set aside the
    Marriage Contract in its entirety. The respondent seeks leave to cross-appeal
    the trial judges award of costs of the trial against him in the amount of
    $15,000.

II.       APPELLANTS APPEAL

[7]

The appellant advances four grounds of appeal.

A.

First ground

[8]

First, although the appellant acknowledges the
    trial judge identified the proper test for a claim under s. 56(4) of the
Family
    Law Act
, R.S.O. 1999, c. F.3, as that set out in
LeVan v. LeVan
,
    2008 ONCA 388,

90 O.R. (3d) 1,
she submits the trial judge erred in applying that test to the
    facts of this case. The appellants main argument is that having found the
    respondent did not comply with the disclosure requirements of
FLA
s.
    56(4)(a), the trial judge erred by failing to exercise her discretion to set
    aside the Marriage Contract.

[9]

We are not persuaded by the appellants
    argument. For the most part, the appellant simply repeats before this court the
    arguments she made before the trial judge. The trial judge explained, at paras.
    57 to 63 of her detailed reasons, why she exercised her discretion to enforce
    the Marriage Contract notwithstanding the respondents failure to comply with
    s. 56(4)(a). We see no palpable or overriding error in her findings of fact on the
    issue, and therefore the exercise of her discretion is entitled to deference in
    the circumstances.

B.

Second ground

[10]

The appellant submits the trial judge erred in
    refusing to admit at trial a letter written by the respondents former counsel
    to the respondent during the negotiation of a separation agreement from his
    second wife. The appellant had sought to use the letter to impeach the
    respondents credibility on the issue of his understanding of the financial
    disclosure requirements imposed by law.

[11]

The trial judge excluded the letter primarily on
    the ground it was subject to solicitor-client privilege between the respondent
    and his former lawyer, and the respondent had not waived privilege. We are not
    persuaded the trial judge erred in so excluding the letter. In any event, the
    exclusion of the letter did not prejudice the appellants claim under
FLA
s. 56(4)(a)  the trial judge accepted the appellants submission that the
    respondent had failed to disclose significant assets.

C.

Third ground

[12]

The appellant further submits the trial judge
    erred in failing to set aside the Marriage Contract as unconscionable. The
    appellant argues the process leading to the execution of the Marriage Contract
    was unfair, the terms of the contract were unfair and, as an immigrant under a
    fiancé entry permit, she had no realistic choice but to sign the contract.

[13]

Again, the appellant advanced these submissions
    before the trial judge, who considered and dealt with each of them. We see no
    palpable and overriding error in her findings of fact or application of the law
    to those facts.

D.

Fourth ground

[14]

The trial judge set aside the provisions of the
    Marriage Contract in which the appellant waived any claim for spousal support.
    The trial judge ordered a further hearing of the appellants application for
    spousal support and seized herself of the hearing.

[15]

The appellant submits that the trial judge erred
    by failing to recognize that a claim for spousal support would not assist her
    in any way given that the respondent has retired.

[16]

We do not accept this submission. First, it is
    speculative. Second, in fixing an order for spousal support, a court takes into
    account many factors, including the condition, means, needs and other
    circumstances of each spouse:
Divorce Act
, R.S.C. 1985, c. 3 (2nd
    Supp), s. 15.2(4);
Spousal Support Advisory Guidelines, The Revised Users
    Guide
(Ottawa: Department of Justice, 2016), s. 19(e)  Retirement: Living
    off capital and income-based guidelines. No doubt the trial judge will
    consider all relevant factors when considering the appellants claim for
    spousal support.

[17]

The appeal is dismissed

III.       CROSS-APPEAL

[18]

The respondent seeks leave to cross-appeal the
    trial judges award of costs in the amount of $15,000. We grant leave to
    cross-appeal, but dismiss his cross-appeal. The trial judge gave thorough
    reasons for her costs order. We see no error in principle that would justify
    appellate interference in her award.

IV.      DISPOSITION

[19]

The appeal and cross-appeal are dismissed.

[20]

The respondent is entitled to his costs of the
    appeal fixed in the amount of $5,000, inclusive of HST and disbursements.

Doherty J.A.

David Brown
    J.A.

Grant Huscroft
    J.A.


